Dear Mr. Donovan:
You have requested an opinion of this office regarding the validity of the enclosed recall petition, which seeks the recall of Jimmie G. Drago, Chief of Police, District 5, Precinct 2, Village of Montpelier, Parish of St. Helena.
The issue of the validity of the recall petition is made moot by recent developments.  Our office has been advised that Chief Jimmie Drago recently submitted his letter of resignation to the Mayor of the Village of Montpelier.  We enclose of copy of this letter of resignation, received and filed by the Secretary of State on June 5, 1992.
LSA-R.S. 18:654 provides:
     "A resignation shall become irrevocable three days after the day on which the secretary of state has transmitted the notice to the appropriate authority."  (Emphasis added).
We are informed by the Secretary of State's office that the notice of resignation was transmitted to the Mayor and Board of Aldermen of the Village of Montpelier on June 5, 1992, in compliance with the requirements of LSA-R.S. 18:653.  For this reason, Chief Drago's resignation is now considered irrevocable and we need not address the issue of the validity of the recall petition.  The recall petition should be returned to the Registrar of Voters without further action.
We hope this interpretation of the law is helpful to you. Should you need further information regarding this matter, please contact our office.
Yours very truly,
                RICHARD P. IEYOUB Attorney General
                BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/ams